The judges having severally expressed their opinion,
Mr Chief Justice Marshall
said, the evidence objected to is-' understood to be offered to prove that certain proceedings have *322been had at different, times in the legislature of Rhode Island, on private petitions of a similar nature with that before the court; and that there haye been certain usages and proceedings in the legislature of Rhode Island, in regard to th'e administration and sale of the estates of deceased persons for their debts, which will establish, that it has for a long period by usage, and rightfully, exercised the authority contended for by the defendant. The public laws of a state may without question be read in this court; and the exercise of any authority which they contain, may be deduced historically from them: but private laws, and special proceedings of the character spoken of, are governed by a different rule. They are matters of fact, to be -proved as such in the ordinary manner. This court cannot go into an inquiry as to the existence of such facts upon a writ of error, if they are not found on the record. The evidence, if not objected to, might have been heard; but since it is controverted, the matter of fact must be ascertained in the circuit court.
Mr Justice Baldwin dissented.
[Upon this decision, the parties consented to remand the cause to the circuit court for further inquiry into the facts.]